                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )   CRIMINAL NO. 05-0128-WS
                                                  )
ALEXANDER BOHANNON,                               )
                                                  )
         Defendant.                               )

                                              ORDER
         The defendant has filed a motion for appointment of counsel. (Doc. 206). The defendant
seeks counsel to help him pursue relief under United States v. Davis, 139 S. Ct. 2319 (2019).
         Section 924(c)(1)(A)(iii) requires an additional ten-year sentence for defendants found
guilty of discharging a firearm during and in relation to a crime of violence. Section
924(c)(3)(B) defines a “crime of violence” as a felony offense “that by its nature, involves a
substantial risk that physical force against the person or property of another may be used in the
course of committing the offense.” On June 24, 2019, the Davis Court held that “§ 924(c)(3)(B)
is unconstitutionally vague.” 139 S. Ct. at 2336. On July 23, 2019, the Eleventh Circuit held
that Davis applies retroactively to defendants, like this one, whose convictions and sentences
became final before Davis was handed down. In re: Hammoud, 931 F.3d 1032, 1039 (11th Cir.
2019).
         Relief under Davis must be sought by motion to vacate. Hammoud, 931 F.3d at 1035.
The defendant’s threshold problem is that he has previously pursued a Section 2255 motion to
vacate, which motion was denied in 2010. (Docs. 191, 197-98). Before he can pursue a second
such motion, the defendant must first seek and obtain certification from the Eleventh Circuit
authorizing him to proceed. 28 U.S.C. §§ 2244(b)(3), 2255(h); Hammoud, 931 F.3d at 1035. He
has not done so. His motion for appointment of counsel, to pursue a motion to vacate he is as
yet unauthorized to pursue, is thus premature.
         Assuming without deciding that the Court has power to decide the defendant’s motion
despite its prematurity, he cannot prevail. Davis applies only to sentences based on Section
924(c)(3)(B), the “residual clause” of the definition of “crime of violence.” A felony is also a
crime of violence for purposes of Section 924(c)(1)(A) if it “has as an element the use, attempted
use, or threatened use of physical force against the person or property of another.” 18 U.S.C. §
924(c)(3)(A). If the defendant’s sentence was based on this “force clause” rather than the
residual clause, Davis is irrelevant and his sentence must stand.
       The defendant was convicted of carjacking, in violation of 18 U.S.C. § 2119. (Doc. 13 at
1; Doc. 123-1). Under this statute, “[w]hoever, with the intent to cause death or serious bodily
harm, takes a motor vehicle … from the person or presence of another by force and violence or
by intimidation, or attempts to do so,” is guilty of the offense. By its terms, conviction under this
statute requires as an element that the defendant use force (“by force and violence”) or threaten
to use force (“intimidation”). The Eleventh Circuit has so held: “[O]ur precedent holds that
carjacking in violation of § 2119 satisfies § 924(c)’s force clause ….” In re: Smith, 829 F.3d
1276, 1280 (11th Cir. 2016); accord In re: Cannon, 931 F.3d 1236, 1242 (11th Cir. 2019).
Other appellate courts have held similarly. See id. at 1242 n.6 (identifying the First, Fourth,
Fifth, Sixth and Ninth Circuits as subscribing to this rule).
       It is plain under these precedents that the defendant was sentenced under the force clause
and not the residual clause. He therefore has no potentially valid Davis claim to pursue.
       For the reasons set forth above, the defendant’s motion for appointment of counsel is
denied.


       DONE and ORDERED this 13th day of September, 2019.


                                                       s/WILLIAM H. STEELE
                                                       UNITED STATES DISTRICT JUDGE




                                                  []
                                                  2
